NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

R.J. NOWAK ENTERPRISES, INC.,               )
                                            )
             Appellant,                     )
v.                                          )    Case No. 2D18-110
                                            )
                                            )
D.R. HORTON, INC.,                          )
                                            )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 15, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Paulo R. Lima and Elizabeth K. Russo
of Russo Appellate Firm, P.A., Miami;
and Jay B. Green of Green, Ackerman &
Matzner, P.A., Boca Raton, for Appellant.

Suzanne Youmans Labrit of Shutts &
Bowen LLP, Tampa; and Jennifer P.
Sommerville, John H. Dannecker, and
Eric S. Adams of Shutts & Bowen LLP,
Orlando, for Appellee.


PER CURIAM.


             Affirmed.
NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.




                                -2-